Citation Nr: 1618044	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  07-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This case was remanded by the Board in July 2010 in order to afford the Veteran his requested hearing before the Board.  Thereafter, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in December 2010.  A transcript of that hearing is associated with the record. 

In May 2011, the Board again remanded this matter to the agency of original jurisdiction (AOJ) for additional development and it now returns for further appellate review.  

In response to an April 2013 statement of the case (SOC), the Veteran filed a VA Form 9 in May 2013.  He marked the option indicating that he wanted a Board hearing at his local RO office.  However, it does not appear that he was intending to ask for a second Board hearing as he wrote in the narrative portion of this form a request for a copy of the December 2010 Board hearing transcript (which was later provided by the RO).  To the extent this VA Form 9 may be interpreted as a motion for a new hearing, the Veteran did not offer good cause for why a second hearing was needed.  As such, a motion for a second hearing, if intended by the Veteran, must be denied.  See 38 C.F.R. §§ 20.703, 20.704(c), 20.717(a) (2015).  

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities was remanded to the AOJ by the Board in May 2011.  At present, the claims file includes a July 2010 rating decision denying this issue.  A November 2014 deferred rating decision explains that the July 2010 rating decision was in a temporary folder at the time of the prior Board remand, which explains the Board's referral of the issue.  It does not appear that the Veteran initiated an appeal of that issue after the July 2010 rating decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

During the pendency of this appeal, the Veteran turned 75 years of age.  Thus, a motion for advancement on the docket was raised by the record.  The Board has granted this motion based on "advanced age."  38 C.F.R. § 20.900(c).  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this regard, the Board finds that this matter must be remanded once more to obtain additional VA medical records and to obtain a further medical expert opinion.  

VA Medical Records

The Veteran has repeatedly stated that he had treatment at a VA facility in "Perryville," Maryland.  For instance, he received a Duty to Assist letter from VA in October 2011 asking that he provide details concerning his treatment at "Perryville, AR."  The Veteran specifically marked out "AR (Arkansas)," and handwrote "MD (Maryland)."  He also informed his VA physician in August 2009 that he had been given medication by a doctor in Maryland.  

The Board notes that there is no town called "Perryville" in Maryland (there is one in Arkansas), and there is no VA medical facility called "Perryville" in Maryland.  However, there is a VA medical facility in Perry Point, Maryland.  Because the Veteran has repeatedly emphasized that he was treated by VA in Maryland, and in light of the similarities between the names of the two towns, it appears he may be referring to the Perry Point VA medical facility.  Accordingly, upon remand, the AOJ should attempt to obtain all records from the VA facility in Perry Point, Maryland. 

Similarly, the record includes a list of the Veteran's appointments at a VA medical facility in St. Louis, Missouri.  It reflects appointments in 2010 and 2011.  Those records should also be obtained.  

More generally, the duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *6 (Fed. Cir. Mar. 8, 2016).  Accordingly, upon remand, the AOJ should obtain all of the Veteran's medical records from any and all VA medical facilities and inclusive of all time periods since the Veteran's first enrollment at any VA medical facility.  

VA Medical Opinion

The Veteran's primary contention is that his peripheral neuropathy results from exposure to herbicides, to include Agent Orange.  His service personnel records reflect that in September 1965, he was attached for duty on the USS General J.C. Breckinridge (TAP-176), during which time the ship had operations in the South Vietnam waters for three days, from September 15, 1965, to September 17, 1965, in order to land and bring troops to Cam Ranh Bay.  Furthermore, the record establishes that his ship, the USS Breckinridge entered Qui Nhon Bay, Vietnam, on September 16-17, 1965.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents: Ships operating temporarily on Vietnam's inland waterways.  Thus, it appears he was exposed to herbicides during his military service.   

In January 2013, a VA examiner interviewed the Veteran, conducted an examination, and reviewed the Veteran's medical record and determined that the Veteran's peripheral neuropathy was less likely than not related to his herbicide exposure.  The VA examiner reasoned that "[t]he condition is chronic, not sub-acute, which eliminates, more likely than not, [Agent Orange] as [a] nexus for [the] [V]eteran[']s non-diabetic small fiber sensory [peripheral neuropathy] of lower ext[remities] bilat[erally]."

It is not clear from this explanation whether the VA examiner was concluding that (a) the Veteran's peripheral neuropathy is not a result of herbicide exposure because that disease is not on the presumptive list, or (b) the condition is not a result of herbicide exposure because the medical and scientific evidence only supports a nexus to sub-acute peripheral neuropathy.  As such, clarification regarding the January 2013 examiner's rationale should be obtained.

The Board notes that the latter rationale, if intended, is consistent with the National Academy of Science (NAS), Veterans and Agent Orange: Update 2012, which found that there was "inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and the following conditions: . . . (18) chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy)[.]"  See 79 Fed. Reg. 20308, 20312  (April 11, 2014). 

NAS has defined this category of association to mean that available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  For example, these studies may fail to control for confounding factors, have inadequate exposure assessment, or fail to address latency.  Id.  

Notably, the criteria for establishing a presumption of service connection are that "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  See id. at 20308.  Thus, by placing chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) in this category, and thereby concluding that a presumption of service connection could not be established for such disorders, VA was determining that the medical and scientific evidence is not at least in approximate balance in establishing such a causal relationship.  See id.; see also 38 C.F.R. § 3.102 (2015).  

At present, no further information has been received which might tend to contradict this information.   

However, the evidence raises an alternative theory of entitlement.  Specifically, the Veteran has repeatedly asserted that he was exposed to "other chemical mixture[s]" during service.  See Board Hr'g Tr. 5.  He explained at the Board hearing that one of his responsibilities was to handle the fuel lines while refueling the ship.  See Board Hr'g Tr. 4-5.  He detailed that "we had no protection so, and you know the hoses would hit us and different things, and we'd get, you know, black oil and what other chemical mixture was there."  Board Hr'g Tr. 5.  

Importantly here, the Veteran underwent a VA Neurology consultation in November 2004.  At that time, the neurologist specifically noted that the Veteran had a history of "being exposed to toluene or Agent Orange and benzine [sic], etc, during his time in the military."  By noting this history of exposure to other chemicals during service, it appears the VA neurologist found such information relevant to the Veteran's history of peripheral neuropathy.  

Consistent with the VA neurologist's notation, it is commonly understood that fuel oil (e.g., diesel fuel) contains benzene.  It is also commonly known that solvents, such as benzene, can cause numerous health issues.  See, e.g., Solvent neurotoxicity, Occup Environ Med. 2006 Mar; 63(3): 221-226, avail. at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2078137/. 

The January 2013 VA examiner did not address this question, and it is outside the Board's competence as a non-medical-expert to draw any conclusions with regard to whether the Veteran's peripheral neuropathy may have resulted from exposure to benzene and other "chemical mixture[s]" during service.  Thus, the Board finds that this matter must be returned to the prior VA examiner for an addendum opinion.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA treatment records not already associated with the record.  This must include all records from any and all VA medical facilities since the Veteran's first enrollment in VA's health care system, including from any facility in Maryland, to include Perry Point, and in St. Louis, Missouri.  all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the January 2013 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed peripheral neuropathy condition.  (The need for an additional in-person examination should be determined by the examiner.)

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his in-service chemical exposures.  Based on this information, the examiner is asked to provide an addendum medical opinion on the following question: 

(A)  With regard to the January 2013 opinion that the Veteran's peripheral neuropathy was less likely than not related to his herbicide exposure, the VA examiner should clarify his rationale for such conclusion.  Specifically, the examiner should indicate whether (a) the Veteran's peripheral neuropathy is not a result of herbicide exposure because that disease is not on the presumptive list, or (b) the condition is not a result of herbicide exposure because the medical and scientific evidence only supports a nexus to sub-acute peripheral neuropathy.  If his opinion was based on (a), the examiner is advised that a claimant is not precluded from establishing service connection with proof of direct causation and is requested to provide a rationale beyond the fact that the Veteran's peripheral neuropathy is not on the presumptive list.  If his opinion was based on (b), the examiner should offer any additional reference to the medical and scientific evidence that only supports a nexus between herbicide exposure and sub-acute peripheral neuropathy.

(B)  Assuming as true that the Veteran was exposed to the chemical solvents in diesel fuel, such as benzene, during service, is it at least as likely as not (i.e., at least equally probable) that his peripheral neuropathy disorder is a result of those chemical exposures during his service? 

In answering such questions, the examiner is asked to articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

